     Case 2:20-cv-06796-FMO-MRW Document 1 Filed 07/29/20 Page 1 of 7 Page ID #:1




1    Matthew A. Rosenthal (SBN 279334)
     matt@westgatelaw.com
2    Westgate Law
     16444 Paramount Blvd, Suite 205
3    Paramount, CA 90723
     Tel: (818) 200-1497
4    Fax: (818) 574-6022
     Attorneys for Plaintiff,
5    RODRIGO FERRARINI
6                       IN THE UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
7                                WESTERN DIVISION
8

9    RODRIGO FERRARINI,                        ) Case No.: 2:20-cv-6796
                                               )
10                                             ) COMPLAINT
                     Plaintiff;                )
11                                             )   1. Violations of the Telephone
             v.                                )      Consumer Protection Act, 47
12                                             )      U.S.C. § 227 et seq.
                                               )   2. Violations of the Rosenthal
13   US BANCORP,                               )      Fair Debt Collection Practices
                                               )      Act, Cal. Civ. Code §1788 et
14                                             )      seq.
                     Defendant.                )
15                                             )
                                               )
16                                             )
                                               )
17
             RODRIGO FERRARINI (Plaintiff), by his attorneys, WESTGATE LAW,
18
     hereby alleges and states as follows:
19
                                         INTRODUCTION
20
        1.        Count I of Plaintiff’s Complaint is based on the Telephone Consumer
21
     Protection Act, 28 U.S.C. § 227 et seq. (TCPA).
22
        2.        Count II of Plaintiff’s Complaint is based on the Rosenthal Fair Debt
23
     Collection Practices Act, Cal. Civ. Code §1788 et seq. (RFDCPA).
24

25




                                             COMPLAINT
                                                -1-
     Case 2:20-cv-06796-FMO-MRW Document 1 Filed 07/29/20 Page 2 of 7 Page ID #:2




1                               JURISDICTION AND VENUE
2       3.     Jurisdiction of this Court over Plaintiff’s Complaint arises pursuant arises
3    pursuant to 28 U.S.C. § 1331 as Plaintiff’s claims arise under the laws of the United
4    States, and this Court maintains supplemental jurisdiction over the state law claims
5    alleged herein.
6       4.     Defendant conducts business in the State of California thereby
7    establishing personal jurisdiction.
8       5.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because the acts and
9    transactions alleged in this Complaint occurred here, Plaintiff resides here, and
10   Defendant transacts business here.
11                                         PARTIES
12      6.     Plaintiff is a natural person residing in Los Angeles County, California.
13      7.     Plaintiff is a “debtor” as that term is defined by Cal. Civ. Code §
14   1788.2(h).
15      8.     Defendant US Bancorp is a business entity with locations throughout
16   California and with a principal place of business in Minneapolis, MN.
17      9.     Defendant is a “debt collector” as that term is defined by Cal. Civ. Code
18   § 1788.2(c), and sought to collect a “consumer debt” as that term is defined by Cal.
19   Civ. Code § 1788.2(f).
20      10.    Defendants acted through their agents, employees, officers, members,
21   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
22   representatives, and insurers.
23

24

25




                                           COMPLAINT
                                              -2-
     Case 2:20-cv-06796-FMO-MRW Document 1 Filed 07/29/20 Page 3 of 7 Page ID #:3




1                               FACTUAL ALLEGATIONS
2       11.    In 2019 and 2020, Defendant contacted Plaintiff to collect money,
3    property or their equivalent, due or owing or alleged to be due or owing on a
4    personal loan.
5       12.    Plaintiff’s alleged debt arose from a consumer credit transaction.
6       13.    In 2019 and 2020, Defendant constantly and continuously placed
7    collection calls to Plaintiff’s cellular phone ending in -6223.
8       14.    Defendant placed collection calls from numbers including, but not limited
9    to, (800) 676-4060
10      15.    On May 6, 2020 at 2:35 p.m., Plaintiff received a call from Defendant.
11      16.    In the course of the telephone call on May 6, 2020 Plaintiff spoke with
12   Defendant’s female representative, “Chloe,” informed Defendant’s representative
13   that he could not pay the alleged debt, and requested that Defendant cease calling
14   his cellular telephone.
15      17.    Despite Plaintiff’s request to cease calling, Defendant’s communicated
16   with Plaintiff with such frequency as to be unreasonable under the circumstances
17   and to constitute harassment, including placing multiple collection calls in the same
18   day. As an illustrative example, and not one of limitation, Defendant placed at least
19   one hundred (100) automated collection calls to Plaintiff’s cell phone between May
20   6, 2020 and July 26, 2020, including multiple calls in a single day.
21      18.    At all times relevant to this action, while conducting business in
22   California, Defendant has been subject to, and required to abide by, the laws of the
23   United States, which included the TCPA and its related regulations that are set forth
24   at 47 C.F.R. § 64.1200 (“TCPA Regulations”), as well as the opinions, regulations
25   and orders issued by the courts and the FCC implementing, interpreting and



                                           COMPLAINT
                                              -3-
     Case 2:20-cv-06796-FMO-MRW Document 1 Filed 07/29/20 Page 4 of 7 Page ID #:4




1    enforcing the TCPA and the TCPA regulations.
2       19.   At all times relevant to this action, Defendant owned, operated and or
3    controlled an “automatic telephone dialing system” as defined by TCPA 47 U.S.C.
4    § 227(a)(1) that originated, routed and/or terminated telecommunications.
5       20.   Within four years prior to the filing of this action, Defendant called
6    Plaintiff at Plaintiff’s cellular telephone using equipment which has the capacity to
7    store or produce telephone numbers to be called, using random or sequential number
8    generator and to dial such numbers, also known as an “automatic telephone dialing
9    system” as defined by TCPA 47 U.S.C. § 227(a)(1)(A) and (B).
10      21.   Defendant never received Plaintiff’s consent to call Plaintiff on Plaintiff’s
11   cellular telephone using an “automatic telephone dialing system” or an “artificial or
12   prerecorded voice” as defined in 47 U.S.C. § 227 (a)(1).
13      22.   Even assuming arguendo that Defendant did have consent to call Plaintiff
14   on Plaintiff’s cellular telephone using an ATDS or an artificial or prerecorded voice,
15   that consent was subsequently revoked by Plaintiff. On several occasions, Plaintiff
16   revoked consent by demanding that Defendant’s calls cease.
17      23.   At no time have Plaintiff and Defendant had an “established business
18   relationship” as defined by 47 U.S.C. § 227(a)(2).
19      24.   Defendant is not a tax exempt nonprofit organization.
20      25.   Defendant’s violation of the TCPA was willful because Plaintiff requested
21   that Defendant cease calling.
22

23

24

25




                                           COMPLAINT
                                              -4-
     Case 2:20-cv-06796-FMO-MRW Document 1 Filed 07/29/20 Page 5 of 7 Page ID #:5




                               FIRST CAUSE OF ACTION
1
          Violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227
2
        26.         Plaintiff incorporates by reference all of the above paragraphs of this
3
     Complaint as though fully stated herein.
4
        27.         Defendant violated the TCPA. Defendant’s violations include, but are not
5
     limited to the following
6
              (a)      Within four years prior to the filing of this action, on multiple
7
                       occasions, Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii)
8
                       which states in pertinent part, “It shall be unlawful for any person
9
                       within the United States . . . to make any call (other than a call made
10
                       for emergency purposes or made with the prior express consent of the
11
                       called party) using any automatic telephone dialing system or an
12
                       artificial or prerecorded voice — to any telephone number assigned to
13
                       a . . . cellular telephone service . . . or any service for which the called
14
                       party is charged for the call.
15
              (b)      Within four years prior to the filing of this action, on multiple
16
                       occasions, Defendant willfully and/or knowingly contacted Plaintiff at
17
                       Plaintiff’s cellular telephone using an artificial prerecorded voice or an
18
                       automatic telephone dialing system and as such, Defendant knowing
19
                       and/or willfully violated the TCPA.
20
        28.         As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is
21
     entitled to an award of five hundred dollars ($500.00) in statutory damages, for each
22
     and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that
23
     Defendant knowingly and/or willfully violated the TCPA, Plaintiff is entitled to an
24

25




                                                COMPLAINT
                                                   -5-
     Case 2:20-cv-06796-FMO-MRW Document 1 Filed 07/29/20 Page 6 of 7 Page ID #:6




1    award of one thousand five hundred dollars ($1,500.00), for each and every violation
2    pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
3       29.      Plaintiff is also entitled to seek injunctive relief prohibiting such conduct
4    in the future.
5       WHEREFORE, Plaintiff prays for relief as set forth below.
6                              SECOND CAUSE OF ACTION
                 Violations of the Rosenthal Fair Debt Collection Practices Act,
7                                     Cal. Civ. Code §1788
8       30.      Plaintiff repeats and realleges all of the allegations in Count I of Plaintiff’s
9    Complaint as the allegations in Count II of Plaintiff’s Complaint.
10      31.      Defendant violated the RFDCPA based on the following:
11               a. Defendant violated §1788.11(d) of the RFDCPA by causing a
12                  telephone to ring repeatedly or continuously to annoy the person
13                  called;
14               b. Defendant violated §1788.11(e) of the RFDCPA by communicating,
15                  by telephone or in person, with the debtor with such frequency as to be
16                  unreasonable and to constitute an harassment to the debtor under the
17                  circumstances;
18               c. Defendant violated §1788.17 of the RFDCPA by continuously failing
19                  to comply with the statutory regulations contained within the FDCPA,
20                  15 U.S.C. § 1692.
21            WHEREFORE, Plaintiff prays for relief as set forth below.
22                                   PRAYER FOR RELIEF
23            WHEREFORE, Plaintiff prays for the following relief:
24                  1. For statutory damages to the extent permitted by law;
25                  2. For punitive damages to the extent permitted by law;



                                              COMPLAINT
                                                 -6-
     Case 2:20-cv-06796-FMO-MRW Document 1 Filed 07/29/20 Page 7 of 7 Page ID #:7




1                3. For pre-judgment interest to the extent permitted by law;
2                4. For injunctive relief as permitted by law;
3                5. For an award of Plaintiff’s attorney’s fees, costs and expenses
4                   incurred in the investigation, filing, and prosecution of this action;
5                   and
6                6. For such other and further relief as the Court may deem just and
7                   proper.
8

9    Date: July 29, 2020                   RESPECTFULLY SUBMITTED,
10                                         By:/s/ Matthew A. Rosenthal
                                                  Matthew A. Rosenthal
11                                                Attorney for Plaintiff,
                                                  RODRIGO FERRARINI
12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                         COMPLAINT
                                            -7-
